Citation Nr: 0126570	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for the residuals of 
injury to the right ankle, to include degenerative joint 
disease.

3.  Entitlement to service connection for the residuals of 
cellulitis.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The RO has developed the veteran's claim for the residuals of 
cellulitis as a claim for service connection for cellulitis 
in the right foot.  In his original claim, the veteran noted 
only that he wished service connection for cellulitis, and 
did not specify a particular part of the body as having been 
treated for such condition.  Subsequently, in his notice of 
disagreement, substantive appeal, and testimony before the 
undersigned member of the Board, the veteran consistently 
identified his left foot as the part of his body affected by 
the cellulitis.  However, at the July 2001 hearing the 
veteran stated that he did not have any difficulty with his 
left foot and that it would serve no useful purpose for the 
VA to pursue that claim.


REMAND

The Board has reviewed the record and finds that additional 
development is required prior to further appellate action.

Initially, the Board notes that the law changed significantly 
during the pendency of the appellant's appeal.  In November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claim before the 
Board.  Additionally, on August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran avers that his claimed bilateral hearing and 
right ankle disabilities are the result of his active 
service.  To this end he has presented competent medical 
evidence that he currently manifests mild to severe sloping 
sensorineural hearing loss in his right ear and moderately 
severe sensorineural hearing loss in his left ear, and 
traumatic degenerative osteoarthritis of the right ankle with 
a history of foot and ankle cellulitis, according to a 
February 1999 VA examination report.

Service personnel records reflect that the veteran served on 
board the U.S.S. Jeffers in the Pacific.  Service medical 
records reflect that the veteran was treated at the 
Philadelphia Naval Hospital in October 1944 for cellulitis of 
the left foot.  In September 1945 he was treated for 
bronchitis aboard the U.S.S. Jeffers (DMS)-27.  When the 
veteran was examined in January 1946 for discharge from 
active service, his hearing was found to be normal on coin 
click and whispered voice tests.  He was found to exhibit 
bilateral pes planus but no other musculoskeletal defects, 
abnormalities, diagnoses, or findings were noted.

The veteran testified before the undersigned member of the 
Board in July 2001, that he sustained acoustic trauma while 
on active service.  Specifically, he avers that he was 
assigned as a loader and fuse setter for 20 and 40 millimeter 
cannons, dual 40 millimeter cannons, and 5-inch guns and, as 
such, he was exposed to the sound of their firing when the 
ship to which he was assigned gave combat support in the 
Pacific Ocean.  During one raid, he testified, he tasted 
blood and felt that his eardrums had ruptured.  He further 
testified that he injured his right foot while on active 
service, and that he received treatment from the VA Medical 
Center (VAMC) in 1947.  Of record are lay witnesses' 
statements attesting to the fact that the veteran injured his 
right foot on active duty.  One statement indicates that the 
veteran injured his foot during construction in June 1945, 
when the ship, the U.S.S. Jeffers, was being converted from a 
destroyer to a minesweeper.  The witness states that the 
veteran was treated at a hospital in Guam.  The second 
statement is offered by the former Commanding Officer of the 
ship, and also indicates that the injury occurred in Guam, in 
June 1945.

Finally, the veteran has presented the statements of a 
private treating physician, who believes the veteran's 
hearing loss is related to his active service.  In May 2000, 
the physician noted the veteran's history of exposure to 
noise trauma in "battles in both seas during the Second 
World War" and in his "combat history."  In July 2001, he 
opined:

the [veteran's] hearing loss is as likely 
as not a direct result of his exposure to 
acoustic noise as well as to concussive 
trauma.  I do feel that his exposure to 
noise during his military career may have 
acted as an inciting and precipitating 
factor in his current limited useful 
hearing.

One VA examiner in February 1999 noted that the veteran's 
service history included "hazardous noise exposure to 
gunfire."  In contrast, however, the VA physician who 
conducted the February 1999 examination for ear diseases 
opined that the veteran's hearing loss began 16 years prior 
to the examination and was not related to military service.  
Rather, the physician observed that the veteran worked in a 
knitting mill without ear protection for 26 years following 
his discharge from active service.  Yet, the VA examiner 
noted that the record presented no history of direct ear 
trauma or ear infection.  As noted above, the record now 
reflects the veteran's testimony that he was exposed to 
acoustic trauma during active service.  His representative 
further testified that the veteran worked for 35 years in a 
quiet environment.  The record reveals no opinions concerning 
the veteran's right ankle disabilities.

The conflict concerning the etiology of the veteran's 
diagnosed bilateral hearing loss must be clarified.  In 
addition, the Board notes that while the RO requested records 
of treatment accorded the veteran for his claimed conditions, 
it has obtained records only from 1998 to 1999.  Moreover, 
the veteran's service medical records are incomplete.  
Another attempt must be made to obtain those records of 
treatment he was accorded for an ankle injury in Guam.  See 
66 Fed. Reg. 45631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1),(2),(4)).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his claimed 
bilateral hearing loss and right ankle 
disabilities.  After obtaining any 
necessary authorization the RO should 
request that all identified health care 
providers furnish copies of all medical 
records of treatment accorded the veteran 
for his claimed bilateral hearing loss 
and right ankle disabilities.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran at Cocalico Valley Health 
Association in Adamstown, Pennsylvania 
that are not already of record, and by 
John M. Penta, M.D. of West Reading, 
Pennsylvania.  The RO should further 
ensure that it obtains all records of 
treatment accorded the veteran at VAMCs 
in Reading and Lebanon, Pennsylvania 
since his discharge from active service 
in 1946.

2.  The RO should make a specific attempt 
to obtain any additional service medical 
records, including any and all clinical 
medical records of treatment the veteran 
received for his right ankle injury on 
the U.S.S. Jeffers and at the Naval 
Hospital Guam in June 1945.

3.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
See 66 Fed. Reg. 45631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(e)).

4.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine the etiology and date of onset 
of his hearing loss.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  After 
reviewing the records and examining the 
veteran, the examiner should express an 
opinion as to the etiology and date of 
onset of the veteran's bilateral hearing 
loss.  The examiner should state whether 
it is as likely as not that the veteran's 
bilateral hearing loss began during his 
military service or is related to his 
exposure to loud noise during such 
service.

5.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine the etiology and date of onset 
of his right ankle disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  After reviewing the records 
and examining the veteran, the examiner 
should express an opinion as to the 
etiology and date of onset of his right 
ankle disability.  The examiner should 
state whether it is as likely as not that 
any current right ankle disability is 
related to the right ankle injury which 
the veteran sustained in June 1945.

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

7.  Thereafter, the RO should 
readjudicate the veteran's claims in 
light of the newly acquired evidence.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  When 
requested to appear for an examination, the veteran is 
reminded that it is his responsibility to report for 
examination as scheduled, and that the consequences for 
failing to report for VA examination without cause may 
include denial of his claim.  38 C.F.R. § 3.158, 3.655 
(2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



